Citation Nr: 1809319	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss prior to November 4, 2016, and to a rating in excess of 50 percent from that date. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan and Columbia, South Carolina.  In an August 2010 rating decision, the RO in Detroit denied service connection for PTSD and granted a non-compensable rating for bilateral hearing loss.  The Veteran filed a notice of disagreement with the initial rating assigned to his hearing loss disability and requested a reconsideration of the denial of his PTSD claim.  A May 2013 rating decision of the RO in Columbia, South Carolina subsequently denied service connection for PTSD.  A January 2017 rating decision, also from Columbia, South Carolina, granted an increased rating for bilateral hearing loss to 50 percent disabling with an effective date of November 4, 2016.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It is reasonably shown by the record that the Veteran's PTSD has been attributed to his fear of hostile military or terrorist activity by a VA psychologist, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C. §§ 501, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim for service connection for PTSD is completely favorable, no further action is required to comply with the duties to notify and assist in this matter.

II. Service Connection for PTSD

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Special rules govern the adjudication of claims for service connection for PTSD.  Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, under certain circumstances the Veteran's testimony alone is sufficient to establish a claimed in-service stressor.  Where a veteran claims a stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the veteran's symptoms are related to the claimed stressor, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran is diagnosed with PTSD and a VA psychologist, in November 2016, confirmed that the stressors described by the Veteran were adequate to support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.

In the course of pursuing this claim, the Veteran has reported and described several stressful circumstances that he confronted during his service.  At the November 2016 VA examination, the Veteran described witnessing the suicide of a friend; the death of several of his comrades by drowning after an accident onboard a vessel; and encountering people who had been killed by unseen hostile forces while he was on patrol in the Republic of Korea.  At the November 2017 hearing, the Veteran's spouse testified that the Veteran had heard weapons fire or saw people killed while on patrol in the Republic of Korea near the DMZ.  The Veteran has previously given accounts of either witnessing the deaths of Korean civilians or coming upon their corpses during the course of his duties.  (Statement in Support of Claim January 2010, VA treatment record notes of December 2008).

The Veteran's military service records confirm that he served in the Republic of Korea, near Incheon.  His DD-214 and other service department records, while not documenting individual missions or incidents of contacting the corpses of civilians, do document that he was an infantryman.  Consequently, the Board finds that the patrols described by the Veteran are consistent with the types of duty and in the types of circumstances that he would have encountered during his service.  There is also no evidence that clearly and convincingly contradicts the Veteran's accounts that he came upon such circumstances.

Therefore, the Board finds that, under the circumstances presented by this case, the Veteran's lay testimony alone is sufficient to establish that he came upon stressful circumstances meeting the criteria set forth in 38 C.F.R. § 3.304(f)(3).  Additionally, since a VA psychologist has determined that these stressful circumstances were both adequate to support a diagnosis of PTSD and that the Veteran's condition is related to his fear of hostile military or terrorist activity, the Board finds that the criteria to establish service connection for PTSD are met by the evidence in this case.  Id.


ORDER

Service connection for PTSD is granted.


REMAND

The Board finds that a remand is required before a final adjudication of the proper rating for the Veteran's hearing loss disability can be rendered.  The Veteran seeks a higher rating both prior to and since November 4, 2016.  Generally, evaluation of hearing loss is reached by a mechanical application of the rating schedule to the designations assigned to the results of audiometric and speech discrimination tests.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The compensation assigned to the Veteran's hearing loss disability was reached in this manner.  However, recent case law has noted that hearing loss disability cases may provide evidence of numerous symptoms in addition to difficulty hearing, including dizziness.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).  While seeking VA treatment for his hearing disability in September 2012, the Veteran reported occasional episodes of vertigo.  However, it is not clear from the rest of the record whether this symptom was attributable to the Veteran's hearing loss disability or whether it persisted.  If it is a symptom attributable to the Veteran's hearing loss disability, then this symptom will need to be addressed in some way by VA decision makers.  Id.  Consequently, the Board finds that a remand is necessary to obtain an addendum opinion as to whether this symptom is a part of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. Arrange for an addendum opinion from an appropriate examiner.  The examiner should state whether the Veteran's report of occasional episodes of vertigo are a manifestation of his hearing loss disability, and, if so, provide any relevant medical information as to the level of severity of this symptom.  If, in the judgment of the examiner, an opinion as to whether the Veteran's occasional episodes of vertigo are a symptom of his hearing loss disability cannot be provided without an additional examination, the Veteran should be scheduled for an additional examination.  The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


